

113 HJ 104 IH: Proposing an amendment to the Constitution of the United States to repeal the sixteenth article of amendment.
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS1st SessionH. J. RES. 104IN THE HOUSE OF REPRESENTATIVESNovember 15, 2013Mr. Bridenstine (for himself, Mr. Massie, and Mr. DeSantis) introduced the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to repeal the sixteenth article of amendment.1.The following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: —Effective 2 years after the ratification of this article of amendment, the sixteenth article of amendment to the Constitution of the United States is repealed, and the Congress shall have no power to lay and collect taxes on incomes, from whatever source derived, except in time of war declared by the Congress..2.Not later than 180 days after the ratification of the article of amendment in section 1, the Secretary of the Treasury shall submit a report to Congress containing recommendations for any legislation that may be necessary to implement such article.